DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The modifications to the drawings were received on 01/04/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 01/04/2022, the Examiner withdraws Drawing objections of the previous Office action.
Specification
The modifications to the specification were received on 01/04/2022.  These modifications are accepted by the Examiner. 
In view of the amendment filed on 01/04/2022, the Examiner withdraws Specification objections of the previous Office action.
Claims
The modifications to the claims were received on 01/04/2022.  These modifications are accepted by the Examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JUAN A TORRES/Primary Examiner, Art Unit 2636